CONFESSION OF ERROR

PER CURIAM.
Based on respondent Solomon Hepburn’s confession of error, we grant the petition for writ of certiorari. This ease is thus remanded with instructions that the trial court conduct an evidentiary hearing to determine whether Hepburn is a shareholder; whether he demonstrated that he properly requested to inspect the records of the subject corporations and was not allowed to do so; and whether this request was for a legitimate business purpose.
Petition granted with instructions.